    Case 19-33756-sgj11 Doc 116 Filed 12/20/19                        Entered 12/20/19 15:24:12     Page 1 of 51




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed December 20, 2019
______________________________________________________________________



                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

     In re:                                                     §
                                                                §         CHAPTER 11
     TARRANT COUNTY SENIOR LIVING                               §
     CENTER, INC.1                                              §         CASE NO. 19-33756 (SGJ)
                                                                §
                                  Debtor.                       §

                    FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER
                 (I) APPROVING THE DEBTOR’S SOLICITATION PROCEDURES
             AND DISCLOSURE STATEMENT; AND (II) CONFIRMING THE DEBTOR’S
                FIRST AMENDED PREPACKAGED PLAN OF REORGANIZATION
                    PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

                WHEREAS, Tarrant County Senior Living Center, Inc., as debtor and debtor-in-

     possession in the above-captioned case (the “Debtor”), having proposed and filed with the

     United States Bankruptcy Court for the Northern District of Texas, Dallas Division (the

     “Bankruptcy Court”) (i) the Debtor’s First Amended Prepackaged Plan of Reorganization

     Pursuant to Chapter 11 of the Bankruptcy Code, dated as of December 17, 2019 [Docket No.

     105] (as further modified, amended, and/or supplemented from time to time, including as

     1
         The last four digits of the Debtor’s federal tax identification number are 8602.



     EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19                  Entered 12/20/19 15:24:12            Page 2 of 51



modified herein, the “Plan”), a copy of which is annexed hereto as Exhibit A; and (ii) that

certain related Disclosure Statement for Debtor’s Prepackaged Plan of Reorganization Pursuant

to Chapter 11 of the Bankruptcy Code, dated as of September 30, 2019 [Docket No. 18] (the

“Disclosure Statement”)2; and

        WHEREAS, on September 30, 2019, the Debtor caused its solicitation, claims, and

voting agent, Epiq Corporate Restructuring, LLC (“Epiq”), to distribute packages containing the

Disclosure Statement,3 ballots with voting instructions, and a cover letter (the “Solicitation

Package”) to the Holders of Bond Claims as of the Voting Record Date, as the only Holders of

Claims entitled to vote to accept or reject the Plan with a voting deadline of 5:00 p.m., prevailing

Central Time, on October 31, 2019 (the “Voting Deadline”); and

        WHEREAS, as reflected in the Declaration of Jane Sullivan on Behalf of Epiq Corporate

Restructuring, LLC Regarding Service of Solicitation Packages and Voting and Tabulation of

Ballots Cast on Debtor’s Prepackaged Plan of Reorganization Pursuant to Chapter 11 of the

Bankruptcy Code [Docket No. 19] (the “Voting Certification”), of the Holders of Bond Claims

that voted, 94.2% in number and 99.7% in dollar amount voted in favor of the Plan; and

        WHEREAS, on November 5, 2019 (the “Petition Date”), the Debtor commenced this

Chapter 11 Case by filing a voluntary petition for relief under chapter 11 of title 11 of the United

States Code (the “Bankruptcy Code”); and

        WHEREAS, on the Petition Date, the Debtor filed, among other documents, the (i) Plan;

(ii) Disclosure Statement; (iii) Motion of the Debtor for Entry of an Order (I) Scheduling



2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan or
Disclosure Statement.

3
  Attached to the Disclosure Statement as exhibits are the Plan, Plan Support Agreement, 2020 Bond Documents,
Financial Projections, Liquidation Analysis, and Form of Opinion of Bond Counsel.


                                                       2
EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19           Entered 12/20/19 15:24:12        Page 3 of 51



Combined Hearing on (A) Adequacy of Disclosure Statement and (B) Confirmation of

Prepackaged Plan of Reorganization; (II) Fixing Related Objection Deadlines and Approving

Notice Procedures; (III) Approving Prepetition Solicitation Procedures; (IV) Conditionally

Directing the United States Trustee Not To Convene Section 341 Meeting of Creditors; and (V)

Granting Related Relief [Docket No. 15], requesting approval of, among other things, the

Debtor’s prepetition solicitation procedures described therein (the “Solicitation Procedures”)

with respect to the Plan, including the form of ballots used to solicit votes accepting or rejecting

the Plan (the “Ballots”); (iv) Voting Certification, detailing, among other things, the results of

the Plan voting process; and (v) Declaration of Louis E. Robichaux IV in Support of Chapter 11

Petition and First Day Pleadings [Docket No. 16] (the “First Day Declaration”) describing,

among other things, the reasons for and objectives of this Chapter 11 Case; and

       WHEREAS, on November 8, 2019, the Bankruptcy Court entered the Order (I)

Scheduling Combined Hearing on (A) Adequacy of Disclosure Statement and (B) Confirmation

of Prepackaged Plan of Reorganization; (II) Fixing Related Objection Deadlines and Approving

Notice Procedures; and (III) Granting Related Relief [Docket No. 44] (the “Combined Hearing

Order”), which, among other things, set the date and time for the hearing to consider approval of

the Disclosure Statement and confirmation of the Plan (the “Confirmation Hearing”), established

the deadline for filing objections to the Plan and the Disclosure Statement (the “Objection

Deadline”), and approved the Notice of (A) Commencement of Prepackaged Chapter 11

Bankruptcy Case, (B) Combined Hearing on the Disclosure Statement, Confirmation of the

Prepackaged Chapter 11 Plan, and Related Matters, (C) Objection Deadlines, and Summary of

the Debtor’s Prepackaged Chapter 11 Plan (the “Combined Hearing Notice”) and Notice of (A)

Commencement of Prepackaged Chapter 11 Case, (B) Combined Hearing on the Disclosure



                                                 3
EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19         Entered 12/20/19 15:24:12       Page 4 of 51



Statement and Confirmation of Plan and (C) Deadline for Objecting to Confirmation (the

“Publication Notice”); and

       WHEREAS, on November 12, 2019 and November 15, 2019, the Debtor caused the

Combined Hearing Notice to be served and the Publication Notice to be published in the Fort

Worth Star-Telegram, as evidenced by the Affidavit of Service [Docket No. 52] and Affidavit of

Publication [Docket No. 67] (collectively, the “Combined Notice Affidavits”), respectively; and

       WHEREAS, on December 17, 2019, the Debtor filed the Declaration of Louis E.

Robichaux IV in Support of (I) Approval of the Debtor’s Solicitation Procedures and Disclosure

Statement; and (II) Confirmation of the Debtor’s First Amended Prepackaged Plan of

Reorganization Pursuant to Chapter 11 of the Bankruptcy Code, [Docket No. 109] (the

“Robichaux Declaration”), and Debtor’s Memorandum of Law in Support of (I) Approval of

Debtor’s Solicitation Procedures and Disclosure Statement, and (II) Confirmation of the

Debtor’s First Amended Prepackaged Plan of Reorganization Pursuant to Chapter 11 of the

Bankruptcy Code [Docket No. 110] (the “Memorandum of Law”) in support of approval of the

Disclosure Statement and confirmation of the Plan; and

       WHEREAS, due notice of the Confirmation Hearing has been given to Holders of Claims

against and Interests in the Debtor and other parties in interest in compliance with the

Bankruptcy Code, the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the

Local Bankruptcy Rules of the United States Bankruptcy Court for the Northern District of

Texas (the “Local Rules”), and the Combined Hearing Order as evidenced by the Combined

Notice Affidavits and such notice is sufficient under the circumstances and no further notice is

required; and

       WHEREAS, the Bankruptcy Court having held the Confirmation Hearing on December



                                               4
EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19          Entered 12/20/19 15:24:12         Page 5 of 51



19, 2019, to consider, among other things, the adequacy of the Disclosure Statement and

confirmation of the Plan, and having noted that there were no objections to the Disclosure

Statement or Plan; and

       NOW, THEREFORE, based upon the Bankruptcy Court’s consideration of the entire

record of this Chapter 11 Case and the Confirmation Hearing, including (i) the Disclosure

Statement, Plan, and Voting Certification, (ii) the Debtor’s Memorandum of Law, (iii) the

Robichaux Declaration, and (iv) the Combined Notice Affidavits; and no objections to the Plan

or Disclosure Statement having been filed or asserted; and upon the arguments of counsel and

the evidence adduced at the Confirmation Hearing; and the Bankruptcy Court having found that

the Disclosure Statement should be approved and the Plan should be confirmed as reflected by

the Bankruptcy Court’s rulings made herein and at the Confirmation Hearing; and after due

deliberation and sufficient cause appearing therefor, the Bankruptcy Court hereby FINDS,

DETERMINES, AND CONCLUDES that:

                   FINDINGS OF FACT AND CONCLUSIONS OF LAW

       A.      Findings and Conclusions. The findings and conclusions set forth herein and on

the record of the Confirmation Hearing constitute the Bankruptcy Court’s findings of fact and

conclusions of law pursuant to Rule 52 of the Federal Rules of Civil Procedure, as made

applicable herein by Bankruptcy Rules 7052 and 9014. To the extent any of the following

findings of fact constitute conclusions of law, they are adopted as such. To the extent any of the

following conclusions of law constitute findings of fact, they are adopted as such.

       B.      Jurisdiction, Venue, Core Proceeding (28 U.S.C. §§ 157(b)(2), 1334(a)). The

Bankruptcy Court has jurisdiction over the Debtor’s Chapter 11 Case pursuant to 28 U.S.C.

§§ 157 and 1334. Approval of the Disclosure Statement and confirmation of the Plan are core



                                                5
EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19          Entered 12/20/19 15:24:12        Page 6 of 51



proceedings pursuant to 28 U.S.C. § 157(b) and the Bankruptcy Court has jurisdiction to enter a

final order with respect thereto. Venue is proper before the Bankruptcy Court pursuant to 28

U.S.C. §§ 1408 and 1409. The Debtor is an eligible debtor under section 109 of the Bankruptcy

Code. The Debtor is a proper plan proponent under section 1121(a) of the Bankruptcy Code.

       C.      Judicial Notice. The Bankruptcy Court takes judicial notice of the docket of this

Chapter 11 Case maintained by the Clerk of the Bankruptcy Court and/or its duly appointed

agent, including, without limitation, all pleadings and other documents filed, all orders entered,

and all evidence and arguments made, proffered, or adduced at the hearings held before the

Bankruptcy Court during the pendency of this Chapter 11 Case.

       D.      Burden of Proof. The Debtor, as proponent of the Plan, has the burden of proving

the elements of sections 1129(a) and (b) of the Bankruptcy Code by a preponderance of the

evidence. The Debtor has met its burden with respect to each applicable element of section 1129

of the Bankruptcy Code.

       E.      Chapter 11 Petition. On the Petition Date, the Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code with the Bankruptcy Court. The Debtor

continued as a debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. No statutory committee, trustee or examiner has been appointed in this Chapter 11 Case.

       F.      Notice. As evidenced by the Combined Notice Affidavits and Voting

Certification, due, timely, proper, and adequate notice of the Plan, Disclosure Statement, and the

Confirmation Hearing, together with the Voting Deadline and Objection Deadline, has been

provided to: (i) the Office of the United States Trustee for the Northern District of Texas (the

“United States Trustee”), (ii) the Debtor’s twenty-three (23) largest unsecured creditors as of the

Petition Date, (iii) counsel to the Trustee, (iv) those persons who have formally appeared in this



                                                6
EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19           Entered 12/20/19 15:24:12        Page 7 of 51



Chapter 11 Case and requested service pursuant to Bankruptcy Rule 2002; (v) the Internal

Revenue Service; (vi) all other applicable government agencies to the extent required by the

Bankruptcy Rules or the Local Rules; and (vii) all parties in interest listed on the Debtor’s

creditor matrix. Further, the Publication Notice was published in the Fort Worth Star-Telegram

on November 15, 2019 in accordance with the Combined Hearing Order and Bankruptcy Rule

2002(l). Such notice was adequate and sufficient based upon the facts and circumstances of this

Chapter 11 Case and pursuant to section 1128 of the Bankruptcy Code, Bankruptcy Rules 2002

and 3020, and other applicable law and rules, and no other or further notice is or shall be

required.

               Disclosure Statement, Solicitation, and Modifications to the Plan

       G.      Disclosure Statement. The Disclosure Statement contains (i) sufficient

information of a kind consistent with the disclosure requirements of all applicable nonbankruptcy

laws, rules, and regulations, including the Securities Act (to the extent applicable), and (ii)

“adequate information” (as such term is defined in section 1125(a) of the Bankruptcy Code and

used in section 1126(b)(2) of the Bankruptcy Code) with respect to the Debtor, the Plan, and the

transactions contemplated therein, and is approved in all respects.

       H.      Solicitation. Prior to commencing this Chapter 11 Case, the Debtor caused the

Solicitation Package to be transmitted and served in compliance with sections 1125(g) and

1126(b) of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and all other applicable

provisions in the Bankruptcy Code, and all other applicable rules, law, and regulations applicable

to such solicitation. The Ballots used to solicit votes to accept or reject the Plan from Holders of

Bond Claims in Class 3, which are the only Holders of Claims entitled to vote to accept or reject

the Plan (the “Voting Class”), adequately addressed the particular needs of this Chapter 11 Case

and were appropriate for Holders in the Voting Class to accept or reject the Plan.

                                                 7
EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19         Entered 12/20/19 15:24:12       Page 8 of 51



       I.      As set forth in the Voting Certification, on September 30, 2019, the Solicitation

Package was transmitted to and served on the Holders in the Voting Class. The instructions on

the Ballots advised the Voting Class that for the Ballots to be counted, the Ballots must be

properly executed, completed, and delivered to Epiq so as to be actually received no later than

the Voting Deadline. The period during which the Debtor solicited Holders of Bond Claims in

the Voting Class was a reasonable period of time for such Holders to make an informed decision

to accept or reject the Plan.

       J.      The Debtor was not required to solicit votes from the Holders of Class 1—Other

Priority Claims, Class 2—Other Secured Claims, Class 4—General Unsecured Claims, Class 5—

Preserved Intercompany Claims, and Class 7—Interests in Stayton (collectively, the “Deemed

Accepting Classes”) as each such Class is Unimpaired under the Plan and thus presumed to have

accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. Additionally, the Debtor

was not required to solicit votes from the Holders of Class 6—Intercompany Claims (the

“Deemed Rejecting Class”) as such Class is Impaired under the Plan and deemed to have

rejected the Plan.

       K.      No Other or Further Notice or Solicitation Required. As evidenced by the Voting

Certification and Combined Notice Affidavits, the transmittal and service of the Plan, the

Disclosure Statement, and the Ballots were adequate and sufficient under the circumstances, and

all parties required to be given notice of the Confirmation Hearing (including the Objection

Deadline) have been given due, proper, timely, and adequate notice in compliance with the

Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and applicable non-bankruptcy law,

and such parties have had sufficient opportunity to appear and be heard with respect thereto. The

solicitation of votes on the Plan complied with the Solicitation Procedures, was appropriate and



                                               8
EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19            Entered 12/20/19 15:24:12         Page 9 of 51



satisfactory based upon the circumstances of this Chapter 11 Case, and was in compliance with

the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and applicable non-bankruptcy

law. No other or further notice or re-solicitation is required.

       L.      Good Faith Solicitation. Based on the record before the Bankruptcy Court in this

Chapter 11 Case, the Debtor and its successors, predecessors, partners, representatives, control

persons, members, officers, directors, employees, agents and their respective attorneys and other

advisors (i) have acted in “good faith” within the meaning of section 1125(e) of the Bankruptcy

Code in compliance with the applicable provisions of the Bankruptcy Code, Bankruptcy Rules,

the Local Rules, and any applicable non-bankruptcy law, rule, or regulation governing the

adequacy of disclosure in connection with all their respective activities relating to the solicitation

of votes on the Plan and their participation in the activities described in section 1125 of the

Bankruptcy Code, and (ii) shall be deemed to have participated in good faith and in compliance

with the applicable provisions of the Bankruptcy Code in the offer and issuance of any securities

under the Plan and, therefore, are not, and on account of any such offer, issuance, and solicitation

will not be, liable at any time for the violation of any applicable law, rule or regulation governing

the solicitation of acceptances or rejections of the Plan or the offer and issuance of the securities

under the Plan, and are entitled to the protections afforded by section 1125(e) of the Bankruptcy

Code and, to the extent such parties are listed therein, the exculpation provisions set forth in

section 9.4 of the Plan.

       M.      Voting. As evidenced by the Voting Certification, votes to accept or reject the

Plan have been solicited and tabulated fairly, in good faith, and in a manner consistent with the

Plan, the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and applicable non-

bankruptcy law.



                                                  9
EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19             Entered 12/20/19 15:24:12      Page 10 of 51



         N.     Modifications to the Plan. As a result of the anticipated timing of the Effective

 Date of the Plan, the Debtor has modified the Plan to replace all references to the “2019 Bond

 Documents” and “Series 2019 Bonds” with the “2020 Bond Documents” and “Series 2020

 Bonds,” respectively, in addition to certain other miscellaneous modifications reflected in the

 Notice of Filing Blackline Comparison of Debtor’s First Amended Plan of Reorganization

 Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 106] (collectively, the

 “Modifications”). In accordance with Bankruptcy Rule 3019, the Modifications do not require

 additional disclosure under section 1125 of the Bankruptcy Code or the resolicitation of votes

 under section 1126 of the Bankruptcy Code, and they do not require that the Holders of Claims

 and Interests be afforded an opportunity to change previously cast votes on the Plan.

 Accordingly, the Plan, as modified by the Modifications, is properly before the Bankruptcy

 Court and all votes cast with respect to the Plan shall be binding.

         Compliance with the Requirements of Section 1129 of the Bankruptcy Code

         O.     Plan Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(1)). The Plan

 complies with the applicable provisions of the Bankruptcy Code and, as required by Bankruptcy

 Rule 3016, the Plan is dated, identifies the Debtor as the plan proponent, and clearly identifies

 the injunction proposed under the Plan, thereby satisfying section 1129(a)(1) of the Bankruptcy

 Code.

           i.   Proper Classification (11 U.S.C. §§ 1122, 1123(a)(1)). With the exception of

 Administrative Expense Claims, Accrued Professional Compensation Claims, and Priority Tax

 Claims which need not be classified, section 3 of the Plan classifies the Classes of Claims against

 and Interests in the Debtor. The Claims and Interests placed in each Class are substantially

 similar to the other Claims and Interests, as the case may be, in each such Class. Valid business,



                                                  10
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19            Entered 12/20/19 15:24:12       Page 11 of 51



 factual, and legal reasons exist for separately classifying the various Classes of Claims and

 Interests created under the Plan, and the Plan does not unfairly discriminate between Holders of

 Claims and Interests in each Class or between Classes.            Accordingly, the Plan satisfies

 sections 1122 and 1123(a)(1) of the Bankruptcy Code.

          ii.    Unimpaired Classes Specified (11 U.S.C. § 1123(a)(2)). Sections 3 and 4 of the

 Plan specifies which Classes of Claims and Interests are Unimpaired under the Plan within the

 meaning of section 1124 of the Bankruptcy Code, thereby satisfying section 1123(a)(2) of the

 Bankruptcy Code.

          iii.   Specified Treatment of Impaired Classes (11 U.S.C. § 1123(a)(3)). Sections 3

 and 4 of the Plan specify which Classes of Claims and Interests are Impaired under the Plan

 within the meaning of section 1124 of the Bankruptcy Code and clearly specify the treatment of

 the Claims and Interests in those Classes, thereby satisfying section 1123(a)(3) of the Bankruptcy

 Code.

          iv.    No Discrimination (11 U.S.C. § 1123(a)(4)). The Plan provides for the same

 treatment for each Claim or Interest in each respective Class unless the Holder of a particular

 Claim or Interest has agreed to less favorable treatment for such Claim or Interest, thereby

 satisfying section 1123(a)(4) of the Bankruptcy Code.

           v.    Implementation of the Plan (11 U.S.C. § 1123(a)(5)). The Plan provides adequate

 and proper means for the implementation of the Plan, including, without limitation, (a) the

 execution and delivery of appropriate agreements or other documents containing terms that are

 consistent with the terms of the Plan and that satisfy the requirements of applicable law; (b) the

 execution and delivery of appropriate instruments of transfer, assignment, assumption, or

 delegation of any property, right, liability, duty, or obligation on terms consistent with the terms



                                                 11
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19            Entered 12/20/19 15:24:12      Page 12 of 51



 of the Plan; (c) the filing of appropriate documents with the appropriate governmental authorities

 under applicable law; and (d) all other actions that the Debtor or the Reorganized Debtor, as

 applicable, determines are necessary or appropriate to implement the Refinancing Transaction.

          vi.     Non-Voting Equity Securities/Allocation of Voting Power (11 U.S.C.

 § 1123(a)(6)).     The Plan does not provide for the issuance of nonvoting equity securities,

 therefore section 1123(a)(6) of the Bankruptcy Code is inapplicable to this Chapter 11 Case.

         vii.     Designation of Directors and Officers (11 U.S.C. § 1123(a)(7)). Except as stated

 below, as of the Effective Date, the members of the board of directors and officers of the Debtor

 as of the Petition Date shall remain in their current capacities as director and officers of the

 Reorganized Debtor, in each case subject to the ordinary rights and powers of the board of

 directors to remove or replace the officers in accordance with the Reorganized Debtor’s

 organizational documents and any applicable employment agreements that are assumed pursuant

 to this Plan. Upon the Effective Date, Louis E. Robichaux IV, as the Chief Restructuring

 Officer, and Joe Friedman, as the independent director appointed in connection with the

 Refinancing Transaction, will no longer serve in such capacities. From and after the Effective

 Date, each officer of the Reorganized Debtor shall serve pursuant to the terms of the

 Reorganized Debtor’s charters and bylaws or other formation and constituent documents, and

 applicable laws of the Reorganized Debtor’s jurisdiction of formation, thereby satisfying section

 1123(a)(7) of the Bankruptcy Code.

         viii.    Earnings from Personal Services (11 U.S.C. § 1123(a)(8)). Section 1123(a)(8) of

 the Bankruptcy Code applies only to individual debtors and is not applicable to this Chapter 11

 Case.




                                                 12
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19            Entered 12/20/19 15:24:12       Page 13 of 51



          ix.   Impairment/Unimpairment of Classes of Claims and Interests (11 U.S.C.

 § 1123(b)(1)). As permitted by section 1123(b)(1) of the Bankruptcy Code, pursuant to sections

 3 and 4 of the Plan, Claims or Interests in the Voting Class and Deemed Rejecting Class are

 Impaired and Claims or Interests in the Deemed Accepting Classes are Unimpaired.

          x.    Assumption and Rejection (11 U.S.C. § 1123(b)(2)).          Section 7 of the Plan

 governs the assumption of Executory Contracts and unexpired leases pursuant to sections 363

 and 365 of the Bankruptcy Code, as applicable, thereby satisfying section 1123(b)(2) of the

 Bankruptcy Code.

          xi.   Settlement/Retention of Claim or Interests (11 U.S.C. § 1123(b)(3)). Section 6.13

 of the Plan provides for the retention of Causes of Action not expressly settled or released under

 the Plan. Thus, the Plan satisfies the requirements of section 1123(b)(3) of the Bankruptcy Code.

         xii.   Modification of Rights (11 U.S.C. § 1123(b)(5)).         As permitted by section

 1123(b)(5) of the Bankruptcy Code, the Plan modifies the rights of Holders of Claims and

 Interests in the Voting Class and Deemed Rejecting Class. The Plan leaves unaffected the rights

 of Holders of Claims in the Deemed Accepting Classes.

        xiii.   Additional Plan Provisions (11 U.S.C. § 1123(b)(6)). As permitted by section

 1123(b)(6) of the Bankruptcy Code, the Plan includes other appropriate provisions not

 inconsistent with the applicable provisions of the Bankruptcy Code, including, without

 limitation, certain release, exculpation, and injunction provisions in section 9 of the Plan. Based

 upon the facts and circumstances of this Chapter 11 Case, the release, exculpation, and

 injunction provisions in the Plan are integral and critical parts of the Plan, and the Released

 Parties and Exculpated Parties have relied on the efficacy and conclusive effects of such releases

 and injunctions when making concessions and exchanging consideration in connection with this



                                                 13
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19              Entered 12/20/19 15:24:12        Page 14 of 51



 Chapter 11 Case and the Plan. Such release, exculpation, and injunction provisions in section 9

 of the Plan are: (i) in exchange for the good, valuable, and reasonably equivalent consideration

 provided by the Released Parties; (ii) in the best interests of the Debtor, its Estate, and its

 Creditors; (iii) fair, equitable, and reasonable; and (iv) a bar to any of the Releasing Parties as set

 forth in the Plan asserting any Claims or Causes of Action released pursuant to the Plan.

 Accordingly, based upon the record of this Chapter 11 Case, the representations of the parties,

 and/or the evidence proffered, adduced, and/or presented at the Confirmation Hearing, the

 Bankruptcy Court finds that the release, exculpation, and injunction provisions set forth in

 section 9 of the Plan are consistent with the Bankruptcy Code and applicable law and are

 appropriate under the circumstances.

        xiv.    Sale of Exempt Property (11 U.S.C. § 1123(c)). The Debtor is not an individual.

 Accordingly, section 1123(c) of the Bankruptcy Code is inapplicable in this Chapter 11 Case.

         xv.    Cure of Defaults (11 U.S.C. § 1123(d)). Except as otherwise provided in the

 Plan, each of the Executory Contracts of the Debtor, including the Residency Agreements, shall

 be deemed assumed as of the Effective Date, without the need for any further notice to or action,

 order, or approval of the Bankruptcy Court, pursuant to section 365 of the Bankruptcy Code.

 Thus, the Plan complies with section 1123(d) of the Bankruptcy Code.

        P.      The Debtor’s Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(2)).

 The Debtor, as the plan proponent, has complied with the applicable provisions of the

 Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Combined Hearing Order, and

 other applicable law in transmitting the Plan, the Disclosure Statement, the Ballots, and related

 documents and notices and in soliciting and tabulating the votes on the Plan. Accordingly, the

 Plan satisfies the requirements of section 1129(a)(2) of the Bankruptcy Code.



                                                   14
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19            Entered 12/20/19 15:24:12       Page 15 of 51



        Q.      Plan Proposed in Good Faith (11 U.S.C. § 1129(a)(3)). The Debtor has proposed

 the Plan, including all documents necessary to effectuate the Plan, and the transactions

 contemplated by the Plan in good faith and not by any means forbidden by law, thereby

 satisfying the requirements of section 1129(a)(3) of the Bankruptcy Code. The Debtor’s good

 faith is evident from the facts and record of this Chapter 11 Case, the Disclosure Statement, and

 the record of the Confirmation Hearing and other proceedings held in this Chapter 11 Case. The

 Debtor’s Chapter 11 Case was filed, and the Plan was proposed, with the legitimate purpose of

 allowing the Debtor to implement the Refinancing Transaction, reorganize, and successfully

 emerge from chapter 11. The Plan (including all documents necessary to effectuate the Plan),

 the Plan Support Agreement, and the 2020 Bond Documents were negotiated in good faith and at

 arm’s length among the Debtor, SQLC, Lifespace, the Trustee, and the Steering Committee.

 Additionally, the Refinancing Transaction embodied in the Plan, reflects the best possible

 compromise that could be reached given the facts and circumstances surrounding the Debtor and

 this Chapter 11 Case. Further, the Plan’s classification, exculpation, release, and injunction

 provisions are consistent with sections 105, 1122, 1123(b)(3)(A), 1123(b)(6), 1129, and 1142 of

 the Bankruptcy Code and applicable case law in the Fifth Circuit, have been negotiated in good

 faith and at arms’ length, are integral to the Plan, and supported by valuable consideration.

        R.      Payment for Services or Costs and Expenses (11 U.S.C. § 1129(a)(4)). Any

 payments made or promised by the Debtor for services or for costs and expenses incurred in

 connection with this Chapter 11 Case, or in connection with the Plan and incident to this Chapter

 11 Case, have been approved by, or are subject to approval of, the Bankruptcy Court as

 reasonable.   Accordingly, the Plan satisfies the requirements of section 1129(a)(4) of the

 Bankruptcy Code.



                                                 15
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19             Entered 12/20/19 15:24:12       Page 16 of 51



          S.     Directors, Officers, and Trustees (11 U.S.C. § 1129(a)(5)). The Plan satisfies

 section 1129(a)(5) of the Bankruptcy Code as the identity of the Debtor’s board of directors have

 been fully disclosed in the Debtor’s chapter 11 petition and at the Confirmation Hearing.

          T.     No Rate Changes (11 U.S.C. § 1129(a)(6)). The Plan does not provide for any

 rate changes over which a governmental regulatory commission has jurisdiction. Accordingly,

 section 1129(a)(6) of the Bankruptcy Code is not applicable to this Chapter 11 Case.

          U.     Best Interest of Creditors (11 U.S.C. § 1129(a)(7)). Each Holder of an Impaired

 Claim or Interest (i) has accepted the Plan, (ii) will receive or retain under the Plan on account of

 such Claim or Interest property of a value, as of the Effective Date, that is not less than the

 amount that such Holder would receive or retain if the Debtor were liquidated under chapter 7 of

 the Bankruptcy Code on the Effective Date, or (iii) has agreed to receive less favorable

 treatment. Therefore, the Plan satisfies the requirements of section 1129(a)(7) of the Bankruptcy

 Code.

          V.     Acceptance by Certain Classes (11 U.S.C. § 1129(a)(8)). The Deemed Rejecting

 Class is Impaired under the Plan and is deemed to have rejected the Plan pursuant to section

 1126(g) of the Bankruptcy Code. As set forth herein, and pursuant to section 1129(b)(1) of the

 Bankruptcy Code, the Plan may be confirmed notwithstanding the fact that the Deemed

 Rejecting Class is Impaired under the Plan and is deemed to have rejected the Plan.

          As evidenced by the Voting Certification, Class 3 (Bond Claims) voted to accept the Plan

 in accordance with sections 1126(b) and (c) of the Bankruptcy Code, and such Class does not

 include insiders of the Debtor (as that term is defined in section 101(31) of the Bankruptcy

 Code).




                                                  16
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19           Entered 12/20/19 15:24:12       Page 17 of 51



        W.      Treatment of Administrative Expense Claims and Priority Claims (11 U.S.C.

 § 1129(a)(9)). The treatment of Claims under the Plan of the type specified in section 507(a)(1)

 through 507(a)(8) of the Bankruptcy Code, if any, complies with the provisions of section

 1129(a)(9) of the Bankruptcy Code.

        X.      Acceptance by Impaired Class (11 U.S.C. § 1129(a)(10)). As evidenced by the

 Voting Certification, section 1129(a)(10) of the Bankruptcy Code is satisfied as the Voting Class

 has accepted the Plan, determined without including any acceptances of the Plan by any insider.

        Y.      Feasibility (11 U.S.C. § 1129(a)(11)).      The information in the Disclosure

 Statement, the Robichaux Declaration, and the evidence proffered or adduced at or prior to the

 Confirmation Hearing (a) is reasonable, persuasive and credible, (b) has not been controverted

 by other evidence, and (c) establishes that the Plan is feasible and that there is a reasonable

 prospect that the Debtor will be able to meet its financial obligations under the Plan and that

 confirmation of the Plan is not likely to be followed by the liquidation or need for further

 financial reorganization of the Debtor, thereby satisfying the requirements of section 1129(a)(11)

 of the Bankruptcy Code.

        Z.      Payment of Fees (11 U.S.C. § 1129(a)(12)). As provided in section 2.4 of the

 Plan, all fees payable under section 1930 of title 28 of the United States Code have either been

 paid or will be paid under the Plan, thereby satisfying the requirements of section 1129(a)(12) of

 the Bankruptcy Code. Allowed Administrative Expense Claims of the United States Trustee for

 statutory fees under 28 U.S.C. § 1930 shall be paid on the Effective Date and thereafter, as such

 fees may thereafter accrue and be due and payable, by the Debtor in accordance with the

 applicable schedule for payment of such fees




                                                17
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19            Entered 12/20/19 15:24:12       Page 18 of 51



         AA.    Continuation of Retiree Benefits (11 U.S.C. § 1129(a)(13)). The Debtor has no

 obligations for retiree benefits as that term is defined in section 1114 of the Bankruptcy Code,

 thus the requirements of section 1129(a)(13) of the Bankruptcy Code are not applicable.

         BB.    No Domestic Support Obligations (11 U.S.C. § 1129(a)(14)). The Debtor is not

 required by a judicial or administrative order, or by statute, to pay a domestic support obligation.

 Accordingly, section 1129(a)(14) of the Bankruptcy Code is inapplicable in this Chapter 11

 Case.

         CC.    Debtor Is Not An Individual (11 U.S.C. § 1129(a)(15)). The Debtor is not an

 individual. Accordingly, section 1129(a)(15) of the Bankruptcy Code is inapplicable in this

 Chapter 11 Case.

         DD.    Applicable Non-Bankruptcy Law Regarding Transfers (11 U.S.C. § 1129(a)(16)).

 There are no transfers of property contemplated under the Plan.              Accordingly, section

 1129(a)(16) of the Bankruptcy Code is inapplicable in this Chapter 11 Case

         EE.    No Unfair Discrimination; Fair and Equitable (11 U.S.C. § 1129(b)). Based upon

 the evidence proffered, adduced, and presented by the Debtor at the Confirmation Hearing, in the

 Disclosure Statement, and in the Robichaux Declaration, the Plan does not discriminate unfairly

 and is fair and equitable with respect to the Deemed Rejecting Class as required by sections

 1129(b)(1) and (b)(2) of the Bankruptcy Code, because no Holder of any Claim or Interest that is

 junior to such Class will receive or retain any property under the Plan on account of such junior

 Claim or Interest, and no Holder of a Claim in a Class senior to such Classes is receiving more

 than 100% recovery on account of its Claim. Thus, the Plan may be confirmed notwithstanding

 the deemed rejection of the Plan by the Deemed Rejecting Class.




                                                 18
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19              Entered 12/20/19 15:24:12      Page 19 of 51



        FF.     Only One Plan (11 U.S.C. § 1129(c)). The Plan is the only plan being confirmed

 in this Chapter 11 Case. Thus, the Plan satisfies the requirements of section 1129(c) of the

 Bankruptcy Code.

        GG.     Principal Purpose of the Plan (11 U.S.C. § 1129(d)). The principal purpose of the

 Plan is not the avoidance of taxes or the avoidance of the application of section 5 of the

 Securities Act of 1933. Accordingly, the Plan satisfies the requirements of section 1129(d) of

 the Bankruptcy Code.

        HH.     Exemption from Transfer Tax (11 U.S.C. § 1146(a)).                  All transactions

 contemplated by the Plan are not subject to any document recording tax, stamp tax, conveyance

 fee, intangibles or similar tax, sales or use tax, mortgage tax, stamp act, real estate transfer tax,

 mortgage recording tax, Uniform Commercial Code filing or recording fee, or other similar tax

 or governmental assessment.

        II.     Satisfaction of Conditions Precedent to the Effective Date. Each of the conditions

 precedent to the Effective Date, as set forth in section 8.2 of the Plan, has been or is reasonably

 likely to be satisfied in accordance with section 8.2 of the Plan.

        JJ.     Modifications of the Plan (11 U.S.C. § 1127).           The Modifications do not

 constitute changes that materially and adversely change the treatment of any Claims or Interests.

 Accordingly, the Modifications comply in all respects with section 1127 of the Bankruptcy Code

 and Bankruptcy Rule 3019, and none of the Modifications requires additional disclosure or

 resolicitation of votes on the Plan. Under Bankruptcy Rule 3019(a), all Creditors that previously

 accepted the Plan are deemed to have accepted the Plan as modified. The Plan as modified shall

 constitute the Plan submitted for confirmation.




                                                   19
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19              Entered 12/20/19 15:24:12         Page 20 of 51



         KK.     Implementation. All documents and agreements necessary to implement the Plan

 have been negotiated in good faith and at arm’s length and are in the best interests of the Debtor,

 and shall, upon completion of documentation and execution, and subject to the occurrence of the

 Effective Date, be valid, binding, and enforceable agreements and shall not be in conflict with

 any federal or state law.

         LL.     Injunction, Exculpation, and Releases. The Bankruptcy Court has jurisdiction

 under sections 1334(a) and (b) of title 28 of the United States Code to approve the injunction,

 exculpation, and releases set forth in Section 9 and elsewhere in the Plan and this Confirmation

 Order. Section 105(a) of the Bankruptcy Code permits issuance of injunction and approval of

 the releases and exculpations set forth in Section 9 and elsewhere in the Plan and this

 Confirmation Order, if, as has been established here based upon the record in this Chapter 11

 Case and the evidence presented in the Robichaux Declaration and the Confirmation Hearing,

 such provisions (i) were integral to the agreement among the various parties in interest and are

 essential to the formulation and implementation of the Plan, as provided in section 1123 of the

 Bankruptcy Code, (ii) confer substantial benefits on the Debtor’s Estate, (iii) are fair, equitable,

 and reasonable, and (iv) are in the best interests of the Debtor, its Estate, and parties in interest.

         Pursuant to section 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule 9019(a), the

 releases, exculpation, and injunction set forth in the Plan are fair, equitable, reasonable, and in

 the best interests of the Debtor, its Estate and Creditors. The Robichaux Declaration and the

 record of the Confirmation Hearing and this Chapter 11 Case are sufficient to support the

 releases, exculpation, and injunction provided for in section 9 of the Plan. Accordingly, based

 upon the record of this Chapter 11 Case, the representations of the parties, and/or the evidence

 proffered, adduced, and/or presented in the Robichaux Declaration and the Confirmation



                                                   20
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19           Entered 12/20/19 15:24:12       Page 21 of 51



 Hearing, the Bankruptcy Court finds that the injunction, exculpation, and releases set forth in

 section 9 of the Plan are consistent with the Bankruptcy Code and applicable law. The failure to

 implement the injunction, release, and exculpation provisions of the Plan would seriously impair

 the Debtor’s ability to confirm the Plan.

        MM. Satisfaction of Confirmation Requirements. Based upon the foregoing, the Plan

 satisfies the requirements for confirmation set forth in section 1129 of the Bankruptcy Code.

                                             ORDER

        ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED, DECREED, AND

 DETERMINED THAT:

        1.      Findings of Fact and Conclusions of Law. The above-referenced findings of fact

  and conclusions of law are hereby incorporated by reference as though more fully set forth

  herein.

        2.      Notice of the Confirmation Hearing.        Notice of the Confirmation Hearing

  complied with the terms of the Combined Hearing Order, was appropriate and satisfactory

  based upon the circumstances of this Chapter 11 Case, and was in compliance with the

  provisions of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

        3.      Adequacy of Disclosure Statement.        The Disclosure Statement (i) contains

  adequate information of a kind that is consistent with the disclosure requirements of applicable

  nonbankruptcy law, including the Securities Act, (ii) contains “adequate information” (as such

  term is defined in section 1125(a)(1) and used in section 1126(b)(2) of the Bankruptcy Code)

  with respect to the Debtor, the Plan, and the transactions contemplated therein, and (iii) is

  approved in all respects.




                                                21
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19            Entered 12/20/19 15:24:12       Page 22 of 51



        4.      Solicitation and Tabulation. The solicitation and tabulation of votes on the Plan

  complied with the Solicitation Procedures, was appropriate and satisfactory based upon the

  circumstances of this Chapter 11 Case, and was in compliance with the provisions of the

  Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and applicable nonbankruptcy law.

  The offering, issuance, and distribution of Series 2020 Bonds issued under the Plan shall be

  exempt from, among other things, the registration requirements of section 5 of the Securities

  Act under section 3(a)(2) and 3(a)(4) of the Securities Act of 1933, as amended and under

  section 1145(a)(1) of the Bankruptcy Code. Any and all Series 2020 Bonds issued under the

  Plan will be freely tradable under the Securities Act by the recipients thereof. To the extent that

  the Debtor’s solicitation was deemed to constitute an offer of new securities, such solicitation

  was exempt from registration pursuant to section 4(a)(2) and Regulation D of the Securities Act.

  Specifically, section 4(a)(2) and Regulation D of the Securities Act create an exemption from

  the registration requirements under the Securities Act for transactions not involving a “public

  offering.” 15 U.S.C. § 77d(a)(2). The Debtor has complied with the requirements of section

  4(a)(2) and Regulation D of the Securities Act as the prepetition solicitation of acceptances was

  made in a manner that would not constitute a public offering. The solicitation was made only to

  holders of Class 3—Bond Claims, and the such holders were understood to be sophisticated

  investors as of the Voting Record Date. See Regulation D, 17 C.F.R.

        5.      Plan Modifications. The Modifications to the Plan meet the requirements of

  sections 1127(a) and (c) of the Bankruptcy Code, such modifications do not materially and

  adversely affect the treatment of the Claim of any Creditor of Interest Holder within the

  meaning of Bankruptcy Rule 3019(a), and no further solicitation or voting is required. The Plan

  is hereby amended to include the Modifications.



                                                 22
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19            Entered 12/20/19 15:24:12       Page 23 of 51



          6.    Confirmation of the Plan. The Plan and each of its provisions and exhibits shall

  be, and hereby are, CONFIRMED pursuant to section 1129 of the Bankruptcy Code. Each

  provision of the Plan is authorized and approved and shall have the same validity, binding

  effect, and enforceability as every other provision of the Plan. The terms of the Plan are

  incorporated by reference into and are an integral part of this Confirmation Order. The failure

  specifically to describe, include, or refer to any particular article, section, or provision of the

  Plan or any related document in this Confirmation Order shall not diminish or impair the

  effectiveness of such article, section, or provision, it being the intent of the Bankruptcy Court

  that the Plan and all related documents be approved and confirmed in their entirety.

          7.    Plan Implementation. In accordance with section 1142 of the Bankruptcy Code

  and any provisions of the business corporation law of any applicable jurisdiction, no further

  action by the Bankruptcy Court or the member, managers, officers, or directors of the Debtor or

  Reorganized Debtor is required for the Debtor or Reorganized Debtor to, as of the Effective

  Date: (i) take any and all actions necessary or appropriate to implement, effectuate, and

  consummate the Plan, the Refinancing Transaction, the 2020 Bond Documents, this

  Confirmation Order, and the transactions contemplated thereby or hereby, including the

  transactions identified in section 6 of the Plan, and (ii) execute and deliver, adopt or amend, as

  the case may be, any contracts, instruments, releases, agreements, and documents necessary to

  implement, effectuate, and consummate the Plan and the Refinancing Transaction, including

  those contracts, instruments, releases, agreements, and documents identified in section 6 of the

  Plan.

          8.    Except as set forth in the Plan, all actions authorized to be taken pursuant to the

  Plan including (1) the assumption of Executory Contracts; (2) the execution of and entry into



                                                 23
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19          Entered 12/20/19 15:24:12      Page 24 of 51



  the 2020 Bond Documents; (3) the issuance and distribution of the Series 2020 Bonds as

  provided in the Plan; and (4) all other acts or actions contemplated or reasonably necessary or

  appropriate to promptly consummate the transactions contemplated by the Plan, shall be

  effective on the Effective Date pursuant to this Confirmation Order, without further notice,

  application to or order of this Court, or further action by the respective managers, officers,

  directors or members of the Debtor or Reorganized Debtor.

        9.      To the extent that, under applicable nonbankruptcy law, any of the foregoing

  actions would otherwise require the consent or approval of the members, managers, or directors

  of the Debtor or Reorganized Debtor, this Confirmation Order shall, pursuant to section 1142 of

  the Bankruptcy Code, constitute such consent or approval, and such actions are deemed to have

  been taken by unanimous action of the directors, managers, and members of the Debtor or

  Reorganized Debtor, as applicable.

        10.     Administrative Expense Claims. To be eligible to receive Distributions under the

  Plan on account of an Administrative Expense Claim, including, but not limited to, a Claim

  pursuant to section 503(b)(9) of the Bankruptcy Code (“Section 503(b)(9) Claims”), that is not

  otherwise Allowed by the Plan, a request for payment of an Administrative Expense Claim or

  Proof of Claim must have been or be filed with the Bankruptcy Court on or before the

  Administrative Expense Claims Bar Date (unless such request for payment or Proof of Claim

  has already been filed with the Bankruptcy Court). Any Administrative Expense Claims,

  including Section 503(b)(9) Claims, that are not asserted in accordance herewith and with

  section 2.1 of the Plan shall be deemed disallowed under the Plan and shall be forever

  barred against the Debtor, its Estate, or any of its Assets or property, and the Holder




                                               24
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19            Entered 12/20/19 15:24:12       Page 25 of 51



  thereof shall be enjoined from commencing or continuing any action, employment of

  process or act to collect, offset, recoup or recover such Claim.

        11.     Accrued Professional Compensation Claims. All Professionals seeking payment

  of Accrued Professional Compensation Claims shall (i) file their respective final applications

  for allowance of compensation for services rendered and reimbursement of expenses incurred in

  this Chapter 11 Case by the date that is forty-five (45) days after the Effective Date and (ii) be

  paid (a) the full unpaid amount as is Allowed by the Bankruptcy Court within five (5) Business

  Days after the date that such Claim is Allowed by order of the Bankruptcy Court, or (b) upon

  such other terms as may be mutually agreed upon between the Holder of such an Allowed

  Accrued Professional Compensation Claim and the Debtor. Any Accrued Professional

  Compensation Claim that is not asserted in accordance herewith and with section 2.2 of

  the Plan shall be deemed disallowed under the Plan and shall be forever barred against

  the Debtor, the Debtor’s Estate, or any of its Assets or property, and the Holder thereof

  shall be enjoined from commencing or continuing any action, employment of process or

  act to collect, offset, recoup or recover such Claim.

        12.     Priority Tax Claims. Pursuant to section 1129(a)(9)(C) of the Bankruptcy Code,

  unless otherwise agreed by a Holder of an Allowed Priority Tax Claim and the Debtor, each

  Holder of an Allowed Priority Tax Claim shall receive, in full satisfaction of its Priority Tax

  Claim, payment in full in Cash of the Allowed amount of the Priority Tax Claim on the later of

  the Effective Date or as soon as practicable after the date when such Claim becomes an Allowed

  Claim.

        13.     Payment of Statutory Fees.       The Debtor and the Reorganized Debtor, as

  applicable, will pay fees payable under 28 U.S.C § 1930(a), including fees, expenses, and



                                                 25
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19            Entered 12/20/19 15:24:12       Page 26 of 51



  applicable interest payable to the United States Trustee, for each quarter (including any fraction

  thereof) until this Chapter 11 Case is converted, dismissed, or closed, whichever occurs first.

  The Debtor shall also comply with its obligations to file quarterly operating reports as required

  by the United States Trustee.

        14.     Continued Corporate Existence. The Debtor shall continue to exist as of the

  Effective Date as a separate corporate entity, with all the powers of a corporation under the

  applicable law in the jurisdiction where the Debtor is incorporated or formed and under the

  certificate of incorporation and bylaws (or other formation documents) in effect prior to the

  Effective Date, except to the extent such certificate of incorporation and bylaws (or other

  formation documents) are amended by the Plan or otherwise, and to the extent such documents

  are amended, such documents are deemed to be under the Plan and require no further action or

  approval.

        15.     Vesting of Assets in the Reorganized Debtor. Except as otherwise provided in the

  Plan or any agreement, instrument, or other document incorporated therein, including the Liens

  and security interests granted under the Original Bond Documents as such Liens and security

  interests continue to secure the obligations related to the 2020 Bond Documents, on the

  Effective Date, all property in the Estate, all Causes of Action, and any property acquired by the

  Debtor under the Plan shall vest in the Reorganized Debtor, free and clear of all Liens, Claims,

  charges, or other encumbrances. On and after the Effective Date, except as otherwise provided

  in the Plan, the Reorganized Debtor may operate its business and may use, acquire, or dispose

  of property and compromise or settle any Claims, Interests, or Causes of Action without

  supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy

  Code or the Bankruptcy Rules.



                                                 26
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19           Entered 12/20/19 15:24:12      Page 27 of 51



        16.     Cancellation of Agreements, Security Interests, and Other Interests.      On the

  Effective Date, except to the extent otherwise specifically provided in the Plan or this

  Confirmation Order, including to the extent certain of the Original Bond Documents continue in

  existence pursuant to their amendment and restatement pursuant to the 2020 Bond Documents,

  all notes, instruments, certificates, and other documents evidencing the Bonds, shall be

  cancelled and the obligations of the Debtor or the Reorganized Debtor thereunder or in any way

  related thereto (including, without limitation, any guarantee obligations of any non-Debtor

  Affiliates with respect to the Bond Claims) shall be discharged and the agents and Trustee

  thereunder shall be automatically and fully discharged from all duties and obligations

  thereunder. Except to the extent certain security interests and Liens continue in existence

  pursuant to the amendment and restatement of the Original Bond Documents pursuant to the

  2020 Bond Documents, all existing security interests and/or Liens and/or any other Secured

  Claims shall also be automatically released, discharged, terminated, and of no further force and

  effect as of the Effective Date. Notwithstanding the foregoing, following confirmation of the

  Plan or the occurrence of the Effective Date, to the extent that the Original Bond Documents do

  not otherwise remain in effect pursuant to the 2020 Bond Documents, any credit document or

  agreement that governs the rights of any Holder of a Bond Claim shall continue in effect for

  purposes of (i) allowing Holders of such Allowed Claims to receive distributions under the

  Plan; (ii) allowing and preserving the rights of the agents or representative of Holders of such

  Claims to make distributions on account of such Allowed Claims, as provided herein; (iii)

  preserving all exculpations in favor of the Trustee; (iv) allowing the Trustee to enforce any

  rights and obligations owed to it under the Plan or the Confirmation Order; and (v) permitting




                                                27
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19             Entered 12/20/19 15:24:12       Page 28 of 51



  the Trustee to appear and be heard in this Chapter 11 Case, or in any proceeding in the

  Bankruptcy Court or any other court.

        17.     Exemption from Registration Requirements; Trading of Securities. The offering,

  issuance, and distribution of Series 2020 Bonds issued under the Plan shall be exempt from,

  among other things, the registration requirements of section 5 of the Securities Act under

  section 3(a)(2) and 3(a)(4) of the Securities Act of 1933, as amended and under section

  1145(a)(1) of the Bankruptcy Code. Any and all Series 2020 Bonds issued under the Plan will

  be freely tradable under the Securities Act by the recipients thereof.

        18.     Organizational Documents. Subject to section 6.1 of the Plan, the Reorganized

  Debtor is authorized to enter into such agreements and amend its corporate governance

  documents to the extent necessary to implement the terms and provisions of the Plan.

  Notwithstanding anything to the contrary in this Confirmation Order or section 6 of the Plan,

  after the Effective Date, any disputes arising under the new organizational documents will be

  governed by the choice of law and jurisdictional provisions therein.

        19.     Exemption from Transfer Taxes. Pursuant to section 1146(a) of the Bankruptcy

  Code, any transfer from the Debtor to the Reorganized Debtor or to any entity under, in

  contemplation of, or in connection with the Plan or under: (i) the issuance, distribution, transfer,

  or exchange of any debt, securities, or other interest in the Debtor or the Reorganized Debtor;

  (ii) the creation, modification, consolidation, or recording of any mortgage, deed of trust or

  other security interest, or the securing of additional indebtedness by such or other means; (iii)

  the making, assignment, or recording of any lease or sublease; or (iv) the making, delivery, or

  recording of any deed or other instrument of transfer under, in furtherance of, or in connection

  with, the Plan, including any deeds, assignments, or other instrument of transfer executed in



                                                  28
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19            Entered 12/20/19 15:24:12       Page 29 of 51



  connection with any transaction arising out of, contemplated by, or in any way related to the

  Plan, shall not be subject to any document recording tax, stamp tax, conveyance fee,

  intangibles, or similar tax, mortgage tax, real estate transfer tax, mortgage recording tax,

  Uniform Commercial Code filing or recording fee, regulatory filing or recording fee, or other

  similar tax or governmental assessment, and upon entry of this Confirmation Order, the

  appropriate state or local governmental officials or agents shall forego the collection of any such

  tax or governmental assessment and to accept for filing and recordation any of the foregoing

  instruments or other documents without the payment of any such tax or governmental

  assessment.

        20.     Board and Officers of the Reorganized Debtor. Except as stated below, as of the

  Effective Date, the members of the board of directors and officers of the Debtor as of the

  Petition Date shall remain in their current capacities as director and officers of the Reorganized

  Debtor, in each case subject to the ordinary rights and powers of the board of directors to

  remove or replace the officers in accordance with the Reorganized Debtor’s organizational

  documents and any applicable employment agreements that are assumed pursuant to this Plan.

  Upon the Effective Date, Louis E. Robichaux IV, as the Chief Restructuring Officer, and Joe

  Friedman, as the independent director appointed in connection with the Refinancing

  Transaction, will no longer serve in such capacities. From and after the Effective Date, each

  officer of the Reorganized Debtor shall serve pursuant to the terms of the Reorganized Debtor’s

  charters and bylaws or other formation and constituent documents, and applicable laws of the

  Reorganized Debtor’s jurisdiction of formation.

        21.     Directors and Officers Insurance Policies. Notwithstanding anything in the Plan

  to the contrary, the Reorganized Debtor shall be deemed to have assumed all of the Debtor’s



                                                 29
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19            Entered 12/20/19 15:24:12       Page 30 of 51



  D&O Liability Insurance Policies under section 365(a) of the Bankruptcy Code effective as of

  the Effective Date. This Confirmation Order shall not discharge, impair, or otherwise modify

  any indemnity obligations assumed by the foregoing assumption of the D&O Liability

  Insurance Policies, and each such indemnity obligation will be deemed and treated as an

  Executory Contract that has been assumed by the Debtor under the Plan as to which no Proof of

  Claim need be filed.

        22.     Other Insurance Policies. On the Effective Date, the Debtor’s Insurance Policies

  in existence as of the Effective Date shall be reinstated and continued in accordance with their

  terms and, to the extent applicable, shall be deemed assumed by the Reorganized Debtor under

  section 365 of the Bankruptcy Code and section 7.1 of the Plan. Nothing in the Plan shall

  affect, impair, or prejudice the rights of the insurance carriers, the insureds, or the Reorganized

  Debtor under the Insurance Policies in any manner, and such insurance carriers, the insureds,

  and Reorganized Debtor shall retain all rights and defenses under such Insurance Policies. The

  Insurance Policies shall apply to and be enforceable by and against the insureds and the

  Reorganized Debtor in the same manner and according to the same terms and practices

  applicable to the Debtor, as existed prior to the Effective Date. Following the Effective Date,

  the Debtor’s Insurance Policies shall comply with all applicable covenants set forth in the 2020

  Bond Documents.

        23.     Preservation of Rights of Action. In accordance with section 1123(b) of the

  Bankruptcy Code but subject to the releases set forth in section 9 of the Plan, including but not

  limited to the release of all Causes of Action against the Trustee and the Steering Committee, all

  Causes of Action that the Debtor may hold against any entity shall vest in the Reorganized

  Debtor on the Effective Date. Thereafter, the Reorganized Debtor shall have the exclusive



                                                 30
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19            Entered 12/20/19 15:24:12         Page 31 of 51



  right, authority, and discretion to determine, initiate, file, prosecute, enforce, abandon, settle,

  compromise, release, withdraw, or litigate to judgment any such Causes of Action, whether

  arising before or after the Petition Date, and to decline to do any of the foregoing without the

  consent or approval of any third party or further notice to or action, order, or approval of the

  Bankruptcy Court. Subject to the releases set forth in section 9 of the Plan, no entity may rely

  on the absence of a specific reference in the Plan or the Disclosure Statement to any specific

  Cause of Action as any indication that the Debtor or Reorganized Debtor, as applicable, will not

  pursue any and all available Causes of Action.         The Debtor or Reorganized Debtor, as

  applicable, expressly reserves all rights to prosecute any and all Causes of Action against any

  entity, except as otherwise expressly provided in the Plan or this Confirmation Order.

        24.     Corporate Action. Upon the Effective Date, all actions contemplated by the Plan

  shall be deemed authorized, approved, and, to the extent taken prior to the Effective Date,

  ratified without any requirement for further action by Holders of Claims or Interests, directors,

  managers, or officers of the Debtor, the Reorganized Debtor, or any other entity, including: (i)

  the assumption of Executory Contracts; (ii) the execution of and entry into the 2020 Bond

  Documents; (iii) the issuance and distribution of the Series 2020 Bonds; and (iv) all other acts

  or actions contemplated or reasonably necessary or appropriate to promptly consummate the

  transactions contemplated by the Plan (whether to occur before, on, or after the Effective Date).

  All matters provided for in the Plan involving the company structure of the Reorganized Debtor

  and any company action required by the Debtor or Reorganized Debtor, as applicable, in

  connection therewith shall be deemed to have occurred on and shall be in effect as of the

  Effective Date without any requirement of further action by the member, directors, managers,

  authorized persons, or officers of the Debtor or Reorganized Debtor, as applicable.



                                                 31
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19            Entered 12/20/19 15:24:12       Page 32 of 51



        25.     On or prior to the Effective Date, the appropriate officers, directors, managers, or

  authorized persons of the Debtor or Reorganized Debtor, as applicable, shall be authorized and

  directed to issue, execute, and deliver the agreements, documents, securities, certificates of

  incorporation, certificates of formation, bylaws, operating agreements, and instruments

  contemplated by the Plan (or necessary or desirable to effect the transactions contemplated by

  the Plan) in the name of and on behalf of the Debtor or the Reorganized Debtor, as applicable,

  including (i) the 2020 Bond Documents, (ii) the Series 2020 Bonds, and (iii) any and all other

  agreements, documents, securities, and instruments relating to the foregoing.                 The

  authorizations and approvals contemplated by the Plan shall be effective notwithstanding any

  requirements under non-bankruptcy law.

        26.     Effectuating Documents; Further Transactions.        Prior to, on, and after the

  Effective Date, the Debtor and Reorganized Debtor and the directors, managers, officers,

  authorized persons, and members of the boards of directors or managers and directors thereof,

  are authorized to and may issue, execute, deliver, file, or record such contracts, securities,

  instruments, releases, and other agreements or documents and take such actions as may be

  necessary or appropriate to effectuate, implement, and further evidence the terms and provisions

  of the Plan and the 2020 Bond Documents, without the need for any approvals, authorizations,

  actions, or consents except for those expressly required under the Plan. All counterparties to

  any documents described in this paragraph are authorized to and may execute any such

  documents as may be required or provided by such documents without further order of the

  Bankruptcy Court.

        27.     Assumption of Executory Contracts and Unexpired Leases. Except as otherwise

  provided in the Plan, each of the Executory Contracts of the Debtor, including the Residency



                                                 32
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19           Entered 12/20/19 15:24:12      Page 33 of 51



  Agreements, shall be deemed assumed as of the Effective Date, without the need for any further

  notice to or action, order, or approval of the Bankruptcy Court, pursuant to section 365 of the

  Bankruptcy Code. The Confirmation Order may constitute an order of the Bankruptcy Court

  approving the assumption of each of the Executory Contracts and unexpired leases, all pursuant

  to sections 365(a) and 1123 of the Bankruptcy Code and effective on the occurrence of the

  Effective Date. Except as otherwise provided in the Plan or agreed to by the Debtor and the

  applicable counterparty, each Executory Contract and unexpired lease shall include any and all

  modifications, amendments, supplements, restatements or other agreements made directly or

  indirectly by any agreement, instrument or other document that in any manner affects such

  Executory Contract or unexpired lease.

        28.     Assumption of any Executory Contract or unexpired lease pursuant to the Plan or

  otherwise shall result in the full release and satisfaction of any Claims or defaults, whether

  monetary or nonmonetary, including defaults of provisions restricting the change in control or

  ownership interest composition or other bankruptcy related defaults, arising under any assumed

  Executory Contract or unexpired lease at any time before the effective date of the assumption.

        29.     Nothing contained in the Plan shall constitute an admission by the Debtor or the

  Reorganized Debtor that any such contract or lease is in fact an Executory Contract or that the

  Debtor or the Reorganized Debtor has any liability thereunder.

        30.     In the event that the Effective Date does not occur, the Bankruptcy Court retains

  jurisdiction with respect to any request to extend the deadline for assuming or rejecting

  unexpired leases under section 365(d)(4) of the Bankruptcy Code, unless such deadline(s) have

  expired.




                                                33
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19            Entered 12/20/19 15:24:12       Page 34 of 51



        31.     Indemnification. On and as of the Effective Date, the Indemnification Provisions

  will be assumed and irrevocable and will survive the effectiveness of the Plan, and the

  Reorganized Debtor’s governance documents will provide for the indemnification, defense,

  reimbursement, exculpation, and/or limitation of liability of and advancement of fees and

  expenses to the Debtor’s and the Reorganized Debtor’s current and former directors, officers,

  employees, and agents to the fullest extent permitted by law and at least to the same extent as

  the certificate of incorporation, bylaws, or similar organizational documents of the Debtor as of

  the Petition Date, against any claims or Causes of Action whether direct or derivative,

  liquidated or unliquidated, fixed, or contingent, disputed or undisputed, matured or unmatured,

  known or unknown, foreseen or unforeseen, asserted or unasserted. The Reorganized Debtor

  shall not amend and/or restate its certificate of incorporation, bylaws, or similar organizational

  document before or after the Effective Date to terminate or materially adversely affect (i) the

  Reorganized Debtor’s obligations referred to in the immediately preceding sentence or (ii) the

  rights of such managers, directors, officers, employees, or agents referred to in the immediately

  preceding sentence. Notwithstanding anything to the contrary herein, the Reorganized Debtor

  shall not be required to indemnify the Debtor’s managers, directors, officers, or employees for

  any claims or Causes of Action for which indemnification is barred under applicable law, the

  Debtor’s organizational documents, or applicable agreements governing the Debtor’s

  indemnification obligations.

        32.     Conditions to Effective Date. The Plan shall not become effective unless and

  until the conditions set forth in section 8.2 of the Plan have been satisfied or waived pursuant to

  section 8.3 of the Plan. In the event that one or more of the conditions specified in section 8.2

  of the Plan have not been satisfied or waived in accordance with section 8.3 of the Plan, (i) this



                                                 34
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19             Entered 12/20/19 15:24:12       Page 35 of 51



  Confirmation Order shall be vacated, (ii) the Plan shall be null and void in all respects, and (iii)

  nothing contained in the Plan or the Disclosure Statement shall: (A) constitute a waiver or

  release of any claims by or Claims against the Debtor; (B) prejudice in any manner the rights of

  the Debtor, any Holders of Claims or Interests or any other Person; or (C) constitute an

  admission, acknowledgment, offer or undertaking by the Debtor, any Holders of Claims or

  Interests or any other Person in any respect.

        33.     Compromise of Controversies. Pursuant to section 1123 of the Bankruptcy Code

  and in consideration for the classification, distributions, releases and other benefits provided

  under the Plan, upon the Effective Date, the provisions of the Plan shall constitute a good faith

  compromise and settlement of all Claims and Interests and controversies resolved under the

  Plan. The entry of this Confirmation Order shall constitute the Bankruptcy Court’s approval of

  the compromise or settlement of all such Claims, Interests and controversies, as well as a

  finding by the Bankruptcy Court that any such compromise or settlement is in the best interests

  of the Debtor, its Estate, and any Holders of Claims and Interests and is fair, equitable and

  reasonable.       Notwithstanding anything contained herein to the contrary, the allowance,

  classification and treatment of all Allowed Claims and Interests and their respective

  distributions (if any) and treatments hereunder, takes into account the relative priority and rights

  of the Claims and the Interests in each Class in connection with any contractual, legal and

  equitable subordination rights relating thereto whether arising under general principles of

  equitable subordination, section 510 of the Bankruptcy Code or otherwise. As of the Effective

  Date, any and all contractual, legal and equitable subordination rights, whether arising under

  general principles of equitable subordination, section 510 of the Bankruptcy Code or otherwise,

  relating to the allowance, classification and treatment of all Allowed Claims and Interests and



                                                  35
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19             Entered 12/20/19 15:24:12        Page 36 of 51



  their respective distributions (if any) and treatments hereunder, are settled, compromised,

  terminated and released pursuant hereto; provided, however, that nothing contained herein shall

  preclude any Person or entity from exercising their rights under and consistent with the terms of

  the Plan and the contracts, instruments, releases, indentures, and other agreements or documents

  delivered under or in connection with the Plan. Notwithstanding the foregoing, any

  subordinated debt expressly provided for in the Plan or the 2020 Bond Documents shall remain

  subordinated to the extent provided for in such documents.

        34.     Releases by the Debtor. On and after the Effective Date, the Released Parties are

  deemed released and discharged by the Debtor, the Reorganized Debtor, and their Estates from

  any and all claims, obligations, rights, suits, damages, Causes of Action, remedies and liabilities

  whatsoever, including any derivative claims asserted or assertable on behalf of the Debtor,

  whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,

  equity or otherwise, that the Debtor, the Reorganized Debtor, and their Estates would have been

  legally entitled to assert in its own right (whether individually or collectively) or on behalf of

  the holder of any Claim against, or Interest in, the Debtor or other entity, based on or relating to,

  or in any manner arising from, in whole or in part, the Debtor, the purchase, sale, or rescission

  of the purchase or sale of any security of the Debtor or the Reorganized Debtor, the subject

  matter of, or the transactions or events giving rise to, any Claim or Interest that is treated in the

  Plan, the business or contractual arrangements between the Debtor and any Released Party, the

  Debtor’s in- or out-of-court restructuring efforts, intercompany transactions, this Chapter 11

  Case, the formulation, preparation, dissemination, negotiation, filing, or consummation of the

  Disclosure Statement, the Refinancing Transaction, the Plan, or any other restructuring

  transaction, contract, instrument, release, or other agreement or document created or entered



                                                  36
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19            Entered 12/20/19 15:24:12       Page 37 of 51



  into in connection with the Disclosure Statement, the Plan Support Agreement, or the Plan, the

  filing of this Chapter 11 Case, the pursuit of Confirmation of the Plan, the pursuit of

  consummation of the Plan, the administration and implementation of the Plan, including the

  issuance or distribution of securities pursuant to the Plan, or the distribution of property under

  the Plan or any other related agreement, or upon any other act or omission, transaction,

  agreement, event, or other occurrence taking place on or before the Effective Date (collectively,

  the “Debtor Released Claims”), other than Claims or liabilities arising out of or relating to a

  Released Party’s willful misconduct or intentional fraud as determined by a Final Order of the

  Bankruptcy Court; provided that any right to enforce the Plan and the Confirmation Order is not

  so released by section 9.2 of the Plan.

        35.     Releases by Holders of Claims. AS OF THE EFFECTIVE DATE, EXCEPT (I)

  FOR THE RIGHT TO ENFORCE THE PLAN OR (II) AS OTHERWISE EXPRESSLY

  PROVIDED IN THE PLAN OR THIS CONFIRMATION ORDER, INCLUDING THE 2020

  BOND DOCUMENTS, IN EXCHANGE FOR GOOD AND VALUABLE CONSIDERATION,

  INCLUDING THE OBLIGATIONS OF THE DEBTOR UNDER THE PLAN AND THE

  CONTRIBUTIONS OF THE RELEASED PARTIES TO FACILITATE AND IMPLEMENT

  THE PLAN, TO THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW,

  THE RELEASED PARTIES SHALL BE DEEMED CONCLUSIVELY, ABSOLUTELY,

  UNCONDITIONALLY,             IRREVOCABLY            AND    FOREVER,        RELEASED,        AND

  DISCHARGED BY (A) HOLDERS OF BOND CLAIMS WHO HAVE NOT ELECTED TO

  OPT-OUT OF THE RELEASES PROPOSED UNDER THE PLAN AND (B) THE PARTIES

  TO THE PLAN SUPPORT AGREEMENT, FROM ANY AND ALL CLAIMS, INTERESTS

  OR CAUSES OF ACTION WHATSOEVER, WHETHER ACCRUED OR UNACCRUED,



                                                 37
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19           Entered 12/20/19 15:24:12      Page 38 of 51



  WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, EXISTING

  BEFORE THE EFFECTIVE DATE, AS OF THE EFFECTIVE DATE OR ARISING

  THEREAFTER, IN LAW, AT EQUITY, WHETHER FOR TORT, CONTRACT,

  VIOLATIONS OF STATUTES (INCLUDING BUT NOT LIMITED TO THE FEDERAL OR

  STATE SECURITIES LAWS), OR OTHERWISE, THAT SUCH ENTITY WOULD HAVE

  BEEN     LEGALLY       ENTITLED       TO    ASSERT      (WHETHER       INDIVIDUALLY         OR

  COLLECTIVELY), BASED IN WHOLE OR IN PART UPON ANY ACT OR OMISSION,

  TRANSACTION, OR OTHER OCCURRENCE OR CIRCUMSTANCES EXISTING OR

  TAKING PLACE PRIOR TO OR ON THE EFFECTIVE DATE ARISING FROM OR

  RELATED IN ANY WAY TO THE DEBTOR, THE DEBTOR’S REFINANCING AND THE

  TRANSACTIONS CONTEMPLATED THEREIN OR HEREIN, THIS CHAPTER 11 CASE,

  THE NEGOTIATION, FORMULATION, PREPARATION OR CONSUMMATION OF THE

  PLAN, THE PLAN SUPPORT AGREEMENT, THE DEFINITIVE DOCUMENTS, OR ANY

  RELATED AGREEMENTS, INSTRUMENTS, OR OTHER DOCUMENTS OR THE

  SOLICITATION OF VOTES WITH RESPECT TO THE PLAN, PROVIDED THAT THE

  RELEASED PARTIES SHALL NOT BE RELEASED FROM ANY ACT OR OMISSION

  THAT         CONSTITUTES      ACTUAL       FRAUD,     GROSS      NEGLIGENCE,         WILLFUL

  MISCONDUCT, OR A CRIMINAL ACT AS DETERMINED BY A FINAL ORDER.

         36.     Exculpation.   None of the Exculpated Parties shall have or incur and each

  Exculpated Party is hereby released and exculpated from, any Claim, obligations, suit,

  judgment, damage, demand, debt, right, cause of action, remedy, loss and liability for any Claim

  in connection with or arising out of the administration of this Chapter 11 Case, the negotiation

  and pursuit of the Plan Support Agreement, the Refinancing Transaction, the Plan, or the



                                                38
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19             Entered 12/20/19 15:24:12        Page 39 of 51



  solicitation of votes for, or confirmation of, the Plan, the funding or consummation of the Plan,

  the occurrence of the Effective Date, the administration of the Plan or the property to be

  distributed under the Plan, the issuance of securities under or in connection with the Plan, or the

  transactions in furtherance of any of the foregoing, except for: (i) the liability of any entity that

  would otherwise result from the failure to perform or pay any obligation or liability under the

  Plan or any contract, instrument, release or other agreement or document to be entered into or

  delivered in connection with the Plan, including the 2020 Bond Documents; or (ii) the liability

  of any entity that would otherwise result from any such act or omission to the extent that such

  act or omission is determined to have constituted actual fraud, gross negligence, willful

  misconduct or a criminal act as determined by a Final Order.

        37.     Satisfaction of Claims.         To the fullest extent provided under section

  1141(d)(1)(A) and other applicable provisions of the Bankruptcy Code, except as otherwise

  expressly provided by the Plan or the Confirmation Order, effective as of the Effective Date, all

  consideration distributed under the Plan shall be in exchange for, and in complete satisfaction,

  settlement, discharge, and release of, all Claims, Interests and Causes of Action of any kind or

  nature whatsoever against the Debtor or any of its Assets or properties, including any interest

  accrued on such Claims or Interests from and after the Petition Date, and regardless of whether

  any property shall have been abandoned by order of the Bankruptcy Court, distributed or

  retained under the Plan on account of such Claims, Interests or Causes of Action. Except as

  otherwise expressly provided by the Plan or the Confirmation Order, upon the Effective Date,

  the Debtor and its Estate shall be deemed discharged and released under and to the fullest extent

  provided under sections 524 and 1141(d)(1)(A) and other applicable provisions of the

  Bankruptcy Code from any and all Claims of any kind or nature whatsoever, including, but not



                                                  39
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19            Entered 12/20/19 15:24:12       Page 40 of 51



  limited to, demands and liabilities that arose before the Confirmation Date, and all debts of the

  kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code. Such discharge

  shall void any judgment obtained against the Debtor or the Reorganized Debtor at any time, to

  the extent that such judgment relates to a discharged Claim.

        38.     Injunction.    Except as otherwise expressly provided in the Plan or this

  Confirmation Order, including but not limited to any right arising under or related to the 2020

  Bond Documents, from and after the Effective Date, all Persons and entities are, to the fullest

  extent provided under section 524 and other applicable provisions of the Bankruptcy Code,

  permanently enjoined from (i) commencing or continuing, in any manner or in any place, any

  suit, action or other proceeding; (ii) enforcing, attaching, collecting, or recovering in any

  manner any judgment, award, decree, or order; (iii) creating, perfecting, or enforcing any lien or

  encumbrance; (iv) asserting a setoff or right of subrogation of any kind; or (v) commencing or

  continuing in any manner any action or other proceeding of any kind, in each case on account of

  or with respect to any claim, demand, liability, obligation, debt, right, cause of action, equity

  interest, or remedy released or to be released, settled or to be settled or discharged or to be

  discharged under the Plan or this Confirmation Order against any person or entity so released or

  discharged (or the property or estate of any person or entity so released, discharged). All

  injunctions or stays provided for in this Chapter 11 Case under section 105 or section 362 of the

  Bankruptcy Code, or otherwise, and in existence on the confirmation date, shall remain in full

  force and effect until the Effective Date.

        39.     Immediate Binding Effect. Notwithstanding Bankruptcy Rules 3020(e), 6004(h)

  or 7062 or any other Bankruptcy Rule, but subject to section 8.2 of the Plan, on the Effective

  Date, and effective as of the Effective Date, the Plan shall bind, and shall be deemed binding



                                                 40
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19              Entered 12/20/19 15:24:12        Page 41 of 51



  upon, the Debtor, the Reorganized Debtor, any and all Holders of Claims against and Interests

  in the Debtor, all persons and entities that are parties to or are subject to the settlements,

  compromises, releases, discharges, and injunctions described in the Plan, each person acquiring

  property under the Plan, any and all non-debtor parties to Executory Contracts and unexpired

  leases with the Debtor and the respective successors and assigns of each of the foregoing, to the

  maximum extent permitted by applicable law, and notwithstanding whether or not such person

  or entity (i) will receive or retain any property, or interest in property, under the Plan, (ii) has

  filed a Proof of Claim or Interest in this Chapter 11 Case or (iii) failed to vote to accept or reject

  the Plan, affirmatively voted to reject the Plan or is conclusively presumed to reject the Plan.

        40.     Protection Against Discriminatory Treatment. To the extent provided by section

  525 of the Bankruptcy Code and the Supremacy Clause of the United States Constitution, all

  Persons and Entities, including Governmental Units, shall not discriminate against the

  Reorganized Debtor or deny, revoke, suspend or refuse to renew a license, permit, charter,

  franchise or other similar grant to, condition such a grant to, discriminate with respect to such a

  grant, against the Reorganized Debtor, or another Person or entity with whom the Reorganized

  Debtor has been associated, solely because the Debtor has been a debtor under chapter 11 of the

  Bankruptcy Code, has been insolvent before the commencement of this Chapter 11 Case (or

  during this Chapter 11 Case but before the Debtor is granted or denied a discharge) or has not

  paid a debt that is dischargeable in this Chapter 11 Case.

        41.     Preservation of Privilege and Defenses.         No action taken by the Debtor or

  Reorganized Debtor in connection with the Plan shall be (or be deemed to be) a waiver of any

  privilege or immunity of the Debtor or Reorganized Debtor, as applicable, including any




                                                   41
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19            Entered 12/20/19 15:24:12       Page 42 of 51



  attorney client privilege or work-product privilege attaching to any documents or

  communications (whether written or oral).

        42.     Injunction Against Interference with the Plan. As of the date of this Confirmation

  Order, all Holders of Claims and Interests, the Debtor, and other parties in interest, along with

  their respective present or former employees, agents, officers, directors, or principals, shall be

  enjoined from taking any actions to interfere with the Debtor’s, the Reorganized Debtor’s and

  their respective affiliates’, employees’, advisors’, officers’ and directors’, and agents’

  implementation or consummation of the Plan.

        43.     Release of Liens. Except as otherwise provided in the Plan, this Confirmation

  Order, the 2020 Bond Documents, including to the extent the 2020 Bond Documents amend or

  restate the Original Bond Documents, or in any contract, instrument, release or other agreement

  or document created pursuant to the Plan, on the Effective Date and concurrently with, and

  conditioned upon, the applicable Distributions made pursuant to the Plan and, in the case of a

  Secured Claim, satisfaction in full of the portion of the Secured Claim that is Allowed as of the

  Effective Date, all mortgages, deeds of trust, Liens, pledges or other security interests against

  any property of the Estate shall be fully released. Except as otherwise provided in the Plan, the

  Confirmation Order, the 2020 Bond Documents, including to the extent the 2020 Bond

  Documents amend or restate the Original Bond Documents, all mortgages, deeds of trust, Liens,

  pledges or other security interests against any property of the Debtor’s Estate shall be fully

  released on the Effective Date without any further action of any party, including, but not limited

  to, further order of the Bankruptcy Court or filing updated schedules or statements typically

  filed pursuant to the Uniform Commercial Code.




                                                 42
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19           Entered 12/20/19 15:24:12      Page 43 of 51



        44.      Consents and Approvals. This Confirmation Order shall constitute all approvals

  and consents required, if any, by the laws, rules, or regulations of any state or governmental

  authority with respect to the implementation or consummation of the Plan and any other acts

  and transactions referred to in or contemplated by the Plan, the Disclosure Statement, any

  documents, instruments or agreement that may be necessary or appropriate for the

  implementation or consummation of the Plan, and any other acts referred to in, or contemplated

  by the Plan.

        45.      Statutory Liens of Residents. Notwithstanding any provision in the Plan or this

  Confirmation Order to the contrary, any statutory lien of a Resident pursuant to section 246.111

  of the Texas Health and Safety Code shall not be released.

        46.      Notice of Default Under 2020 Bond Documents. Upon the occurrence of an event

  of default under the 2020 Bond Documents, if any, the Reorganized Debtor shall provide notice

  of such occurrence to the Financial Analysis Section, Financial Regulation Division, Texas

  Department of Insurance.

        47.      Governmental Units. Unless otherwise agreed or consented to by a Governmental

  Unit, no provision in the Plan or this Confirmation Order (a) releases or exculpates any

  Released Party or Exculpated Party from any claim or cause of action held by a Governmental

  Unit, including without limitation any claim arising under the Internal Revenue Code, the

  environmental laws or any criminal laws of the United States, or (b) enjoins, limits, impairs or

  delays any Governmental Unit from commencing or continuing any claims, suit, action,

  proceeding, cause of action, or investigation against any Released Party or Exculpated Party.

        48.      Retention of Jurisdiction. Notwithstanding the entry of this Confirmation Order

  or the occurrence of the Effective Date, on and after the Effective Date, pursuant to section 11



                                                43
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19              Entered 12/20/19 15:24:12        Page 44 of 51



  of the Plan and sections 105 and 1142 of the Bankruptcy Code, the Bankruptcy Court shall

  retain and have exclusive jurisdiction over any matters arising under the Bankruptcy Code,

  arising in or related to this Chapter 11 Case or the Plan, or that relates to the matters set forth in

  section 11 of the Plan.

        49.     Documents and Instruments. Each federal, state, commonwealth, local, foreign,

  or other governmental agency is hereby authorized to accept any and all documents and

  instruments necessary or appropriate to effectuate, implement or consummate the transactions

  contemplated by the Plan and this Confirmation Order.

        50.     The Automatic Stay. The stay in effect in this Chapter 11 Case pursuant to

  sections 105 or 362(a) of the Bankruptcy Code shall continue to be in effect until the Effective

  Date, and at that time shall be dissolved and of no further force of effect, subject to the

  injunctions set forth in the Plan, this Confirmation Order, and/or sections 524 and 1141 of the

  Bankruptcy Code; provided, however, that nothing herein shall bar the filing of financing

  documents (including Uniform Commercial Code financing statements, security agreements,

  leases, mortgages, trust agreements, and bills of sale) or the taking of such actions as are

  necessary to effectuate the transactions specifically contemplated by the Plan or by this

  Confirmation Order prior to the Effective Date.

        51.     Conflicts Between Confirmation Order and Plan.               The provisions of this

  Confirmation Order and the Plan shall be construed in a manner consistent with each other so as

  to effect the purpose of each; provided, however, that, if there is determined to be any

  inconsistency between any Plan provision and any provision of this Confirmation Order that

  cannot be so reconciled, then solely to the extent of such inconsistency, the provisions of this




                                                   44
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19               Entered 12/20/19 15:24:12         Page 45 of 51



  Confirmation Order shall govern and any provision of this Confirmation Order shall be deemed

  a modification of the Plan and shall control and take precedence.

         52.     Provisions of Plan and Confirmation Order Nonseverable and Mutually

  Dependent. The provisions of the Plan and this Confirmation Order, including the findings of

  fact and conclusions of law set forth herein, are nonseverable and mutually dependent.

         53.     Reversal/Stay/Modification/Vacatur of Confirmation Order. If any or all of this

  Confirmation Order are hereafter reversed, modified, vacated, or stayed by subsequent order of

  this Bankruptcy Court or any other court, such reversal, stay, modification, or vacatur shall not

  affect the validity or enforceability of any act, obligation, indebtedness, liability, priority, or lien

  incurred or undertaken by the Debtor or the Reorganized Debtor, as applicable, pursuant to, or

  in reliance on, this Confirmation Order prior to the effective date of such reversal, stay,

  modification, or vacatur. Notwithstanding any such reversal, stay, modification, or vacatur of

  this Confirmation Order, any act or obligation incurred or undertaken pursuant to, or in reliance

  on, this Confirmation Order prior to the effective date of such reversal, stay, modification, or

  vacatur shall be governed in all respects by the provisions of this Confirmation Order and the

  Plan or any amendments or modifications thereto.

         54.     Governing Law. Unless a rule of law or procedure is supplied by federal law

  (including the Bankruptcy Code and the Bankruptcy Rules) or unless otherwise specifically

  stated, the laws of the State of Texas, without giving effect to the principles of conflicts of laws,

  shall govern the rights, obligations, construction, and implementation of the Plan and the

  transactions consummated or to be consummated in connection therewith.

         55.     Applicable Non-Bankruptcy Law. Pursuant to sections 1123(a) and 1142(a) of

  the Bankruptcy Code, the provisions of this Confirmation Order, the Plan and related



                                                    45
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19            Entered 12/20/19 15:24:12       Page 46 of 51



  documents or any amendments or modifications thereto shall apply and be enforceable

  notwithstanding any otherwise applicable non-bankruptcy law.

        56.     Effectiveness of All Actions. All actions authorized to be taken pursuant to the

  Plan shall be effective on, prior to, or after, the Effective Date pursuant to this Confirmation

  Order, without further application to, or order of, the Bankruptcy Court, or further action by the

  respective officers or directors of the Debtor and with the effect that such actions has been taken

  by unanimous action of such officers and directors.

        57.     Notice of Confirmation Order and Occurrence of Effective Date. In accordance

  with Bankruptcy Rules 2002 and 3020(c), as soon as reasonably practicable after the Effective

  Date, the Debtor shall serve notice of the entry of this Confirmation Order and the occurrence of

  the Effective Date, substantially in the form annexed hereto as Exhibit B (the “Notice of

  Confirmation and Effective Date”), to the United States Trustee, all parties that hold a Claim or

  Interest in this Chapter 11 Case, and any other party requesting notice under Bankruptcy Rule

  2002. The Notice of Confirmation and Effective Date shall also be posted on the Debtor’s case

  information website, available at https://dm.epiq11.com/Tarrant.         Such notice is hereby

  approved in all respects and shall be deemed good and sufficient notice of entry of this

  Confirmation Order and the occurrence of the Effective Date.

        58.     Substantial Consummation. On the Effective Date, the Plan shall be deemed to be

  substantially consummated under sections 1101 and 1127(b) of the Bankruptcy Code.

        59.     No Waiver. The failure to specifically include any particular provision of the

  Plan in this Confirmation Order will not diminish the effectiveness of such provision nor

  constitute a waiver thereof, it being the intent of this Bankruptcy Court that the Plan is

  confirmed in its entirety and incorporated herein by this reference.



                                                 46
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19          Entered 12/20/19 15:24:12     Page 47 of 51



           60.   Waiver of Stay. The stay of this Confirmation Order provided by any Bankruptcy

  Rule (including, without limitation, Bankruptcy Rules 3020(e), 6004(h), and 6006(d)) is hereby

  waived. This Confirmation Order shall be effective and enforceable immediately upon its entry

  by the Bankruptcy Court.

                                    ###END OF ORDER###

 Order submitted by:

 DLA PIPER LLP (US)

 By: /s/ Andrew B. Zollinger
 Andrew B. Zollinger, State Bar No. 24063944
 DLA Piper LLP (US)
 1900 North Pearl Street, Suite 2200
 Dallas, Texas 75201
 Telephone: (214) 743-4500
 Facsimile: (214) 743-4545
 E-mail: andrew.zollinger@dlapiper.com

 – and –

 Thomas R. Califano (admitted pro hac vice)
 DLA Piper LLP (US)
 1251 Avenue of the Americas
 New York, New York 10020-1104
 Telephone: (212) 335-4500
 Facsimile: (212) 335-4501
 E-mail: thomas.califano@dlapiper.com

 – and –

 Rachel Nanes (admitted pro hac vice)
 DLA Piper LLP (US)
 200 South Biscayne Boulevard, Suite 2500
 Miami, Florida 33131
 Telephone: (305) 423-8563
 Facsimile: (305) 675-8206
 E-mail: rachel.nanes@dlapiper.com

 Counsel for the Debtor




                                               47
 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19   Entered 12/20/19 15:24:12   Page 48 of 51



                                     Exhibit A

                                    THE PLAN




 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19   Entered 12/20/19 15:24:12   Page 49 of 51



                                     Exhibit B

                    NOTICE OF CONFIRMATION AND EFFECTIVE DATE




 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19                        Entered 12/20/19 15:24:12       Page 50 of 51



 Andrew B. Zollinger, State Bar No. 24063944              Thomas R. Califano (admitted pro hac vice)
 DLA Piper LLP (US)                                       DLA Piper LLP (US)
 1900 North Pearl Street, Suite 2200                      1251 Avenue of the Americas
 Dallas, Texas 75201                                      New York, New York 10020-1104
 Telephone: (214) 743-4500                                Telephone: (212) 335-4500
 Facsimile: (214) 743-4545                                Facsimile: (212) 335-4501
 E-mail: andrew.zollinger@dlapiper.com                    E-mail: thomas.califano@dlapiper.com

 Counsel for the Debtor                                   Rachel Nanes (admitted pro hac vice)
                                                          DLA Piper LLP (US)
                                                          200 South Biscayne Boulevard, Suite 2500
                                                          Miami, Florida 33131
                                                          Telephone: (305) 423-8563
                                                          Facsimile: (305) 675-8206
                                                          E-mail: rachel.nanes@dlapiper.com

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

 In re:                                                         §
                                                                § CHAPTER 11
 TARRANT COUNTY SENIOR LIVING                                   §
 CENTER, INC. 1                                                 § CASE NO. 19-33756 (SGJ)

                              Debtor.

               NOTICE OF (I) ENTRY OF ORDER CONFIRMING THE DEBTOR’S
         FIRST AMENDED PREPACKAGED PLAN OF REORGANIZATION PURSUANT TO
             CHAPTER 11 OF THE BANKRUPTCY CODE AND (II) EFFECTIVE DATE

         PLEASE TAKE NOTICE that an order (the “Confirmation Order”) of the Honorable Stacey
 G.C. Jernigan, United States Bankruptcy Judge for the Northern District of Texas, approving the Debtor’s
 First Amended Prepackaged Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code,
 dated December 17, 2019 [Docket No. 105] (including all exhibits thereto and as the same may be further
 amended, modified or supplemented from time to time, the “Plan”), was entered on December [], 2019
 [Docket No. ●]. Unless otherwise defined in this notice, capitalized terms used herein shall have the
 meanings ascribed to them in the Plan and Confirmation Order.

         PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan occurred on January
 [], 2020.

      PLEASE TAKE FURTHER NOTICE that the Plan and its provisions are binding on the Debtor,
 the Reorganized Debtor, the Trustee and any holder of a Claim against or Interest in the Debtor, as
 provided in the Plan.




 1
     The last four digits of the Debtor’s federal tax identification number are 8602.




 EAST\170264863.5
Case 19-33756-sgj11 Doc 116 Filed 12/20/19              Entered 12/20/19 15:24:12          Page 51 of 51



       PLEASE TAKE FURTHER NOTICE that, as set forth in the Confirmation Order, the deadline to
 file a request for payment of an Administrative Expense Claim must be filed with the Bankruptcy Court
 on or before thirty (30) days after the Effective Date (unless such request for payment or Proof of Claim
 has already been filed with the Bankruptcy Court).

       PLEASE TAKE FURTHER NOTICE that copies of the Plan, Confirmation Order, and other
 related documents may be (i) inspected in the offices of the Clerk of the Court during normal business
 hours; (ii) downloaded from the Court’s web site at http://www.txnb.uscourts.gov/ (please note that prior
 registration with the PACER Service Center and payment of a fee may be required to access such
 documents); and (iii) downloaded free of charge from the website of Epiq Corporate Restructuring, LLC,
 the Debtor’s solicitation, claims, and noticing agent, https://dm.epiq11.com/Tarrant. Requests may also
 be made to counsel for the Debtor using the contact information below.

 Dated: January [●], 2020                        DLA PIPER LLP (US)
        Dallas, Texas
                                                 By: /s/ Andrew B. Zollinger
                                                 Andrew B. Zollinger, State Bar No. 24063944
                                                 DLA Piper LLP (US)
                                                 1900 North Pearl Street, Suite 2200
                                                 Dallas, Texas 75201
                                                 Telephone: (214) 743-4500
                                                 Facsimile: (214) 743-4545
                                                 E-mail: andrew.zollinger@dlapiper.com

                                                 – and –

                                                 Thomas R. Califano (admitted pro hac vice)
                                                 DLA Piper LLP (US)
                                                 1251 Avenue of the Americas
                                                 New York, New York 10020-1104
                                                 Telephone: (212) 335-4500
                                                 Facsimile: (212) 335-4501
                                                 E-mail: thomas.califano@dlapiper.com

                                                 – and –

                                                 Rachel Nanes (admitted pro hac vice)
                                                 DLA Piper LLP (US)
                                                 200 South Biscayne Boulevard, Suite 2500
                                                 Miami, Florida 33131
                                                 Telephone: (305) 423-8563
                                                 Facsimile: (305) 675-8206
                                                 E-mail: rachel.nanes@dlapiper.com

                                                 Counsel for the Debtor




                                                    2

 EAST\170264863.5
